Citation Nr: 1342034	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  11-11 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 10 percent for a skin condition.


REPRESENTATION

Appellant represented by:	John R. Worman, Esq.


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from April 1970 to December 1971.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Newark, New Jersey Regional Office (RO) of the Department of Veterans Affairs (VA).

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO, in Newark, NJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased rating for a service-connected skin condition.  

The Veteran's skin condition is currently rated under Diagnostic Code 7899-7806.  The Veteran seeks a rating in excess of 10 percent.  The Veteran was provided a VA skin examination in February 2010.  The examiner found that during the four months prior to examination, the Veteran's skin condition had not required treatment and that the condition "is usually mild and requires no treatment."  The examiner diagnosed acne vulgaris and found that the skin condition affected less than .1% of the entire body and 0% of the exposed areas.

Additionally, the VA examiner diagnosed acne vulgaris, but did not provide an opinion sufficient to rate the Veteran's skin condition as acne under Diagnostic Code 7828.  A remand is therefore required in order to obtain an additional VA examination and VA addendum opinion.



Accordingly, the case is REMANDED for the following action:

1. The RO should ask the Veteran to identify all sources of treatment that he has received for his claimed skin condition and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO should obtain copies of the complete records of all such treatment and evaluation from all identified sources.

Updated treatment records from the VA Health Care System should be requested and associated with the claims file.  If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) (2013) should be provided to the Veteran.

2. After any newly obtained records are associated with the claims file, the RO should refer the Veteran's claims folder to the February 2010 examiner or, if the examiner is unavailable, to another suitably qualified VA examiner for a new examination and clarifying opinion as to whether, when considered as a whole, the Veteran's skin condition meets the criteria for a rating of 10 percent or greater.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7828.

The claims file, to include a copy of this Remand, and any pertinent records in Virtual VA, must be made available for review of the Veteran's pertinent medical and other history.  The examination report must state whether this review was accomplished.  The examination shall include any diagnostic testing or evaluation deemed necessary.

1) The examiner should express an opinion as to what percentage of the body and of the exposed areas are affected by the Veteran's skin condition.  The examiner should also express an opinion as to whether the Veteran's skin condition requires systemic therapy for a total duration of six weeks or more within the prior 12 month period or whether the skin condition requires constant or near-constant systemic therapy.  Diagnostic Code 7806.

2) The examiner should express an opinion as to whether the Veteran's skin condition has been manifested by deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, deep acne other than on the face and neck, or deep acne affecting 40 percent or more of the face and neck.  Diagnostic Code 7828.

3) The examiner should also express an opinion as to whether the Veteran's skin condition has resulted in disfigurement of the head, face, or neck or scarring.  If so, the examiner should provider an appropriate opinion sufficient for rating purposes under the proper diagnostic code.  Diagnostic Codes 7800-7805.

The examiner must provide reasons for all opinions expressed.  If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3. The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.
4. The RO will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


